Per Curiam. Ronald Porter, by his attorney, has filed a motion for a rule on the clerk requesting permission to file an untimely petition for review. Because our rule on motions for rule on clerk, Ark. Sup. Ct. R. 2-2, provides for belated appeals rather than belated review of decisions of the court of appeals, we treat the motion as a petition for belated review.  In this criminal case, the movant’s convictions were affirmed by the court of appeals on September 22, 1993. Porter v. State, 43 Ark. App. 110, 861 S.W.2d 122 (1993). Porter wished to seek a review by this court. However, Porter’s attorney, Jesse L. Kearney, admits by motion that the petition for review was tendered late due to a mistake on his part in calculating the due date.. We find that such an error, admittedly made by the attorney for a criminal defendant, is good cause to grant permission to file a belated petition for review. See Colyer v. State, 280 Ark. 336, 657 S.W.2d 548 (1983) (per curiam). The request to file a belated petition for review is therefore granted, and a period of 17 days is allowed for the filing of the petition for review. A copy of this order will be sent to the Committee on Professional Conduct.